DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                LAMAR EUGENE RUSSELL-CASSEL,
                          Appellant,

                                   v.

                        STATE OF FLORIDA,
                             Appellee.

                             No. 4D22-274

                         [November 9, 2022]

  Appeal from the County Court for the Nineteenth Judicial Circuit,
Martin County; Darren Steele, Judge; L.T. Case No. 432021MM000164.

  Carey Haughwout, Public Defender, and Narine Austin, Assistant
Public Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Rachael Kaiman,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

MAY, GERBER and ARTAU, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.